82118: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-16708: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82118


Short Caption:SHEA VS. STATECourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 20OC000421BClassification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:Exempt


Oral Argument:12/06/2021 at 3:00 PMOral Argument Location:Las Vegas


Submission Date:12/06/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlexandra EllisDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Amanda J. MorganBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


AppellantBeth MartinDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Amanda J. MorganBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


AppellantCalen EvansDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Amanda J. MorganBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


AppellantCameron BackusDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Amanda J. MorganBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


AppellantCaryne SheaDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Amanda J. MorganBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


AppellantChristina BackusDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Amanda J. MorganBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


AppellantKaren PuleoDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Amanda J. MorganBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


AppellantPaula ArzoianDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Amanda J. MorganBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


AppellantVenecia SanchezDaniel Bravo
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						Amanda J. MorganBradley S. Schrager
							(Wolf, Rifkin, Shapiro, Schulman & Rabkin, LLP/Las Vegas)
						


RespondentJhone EbertSabrena K. Clinton
							(Attorney General/Las Vegas)
						Aaron D. Ford
							(Attorney General/Carson City)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						


RespondentThe State of NevadaSabrena K. Clinton
							(Attorney General/Las Vegas)
						Aaron D. Ford
							(Attorney General/Carson City)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						


RespondentThe State of Nevada Board of EducationSabrena K. Clinton
							(Attorney General/Las Vegas)
						Aaron D. Ford
							(Attorney General/Carson City)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						


RespondentThe State of Nevada Department of EducationSabrena K. Clinton
							(Attorney General/Las Vegas)
						Aaron D. Ford
							(Attorney General/Carson City)
						Heidi J. Parry Stern
							(Attorney General/Las Vegas)
						Steven G. Shevorski
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


11/23/2020Filing FeeFiling Fee Paid. $250.00 from Wolf Rifkin Shapiro Schulman & Rabkin.  Check no. 4384. (SC)


11/23/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-42600




11/23/2020Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)20-42602




11/25/2020Settlement NoticeIssued Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 14 days transcript request form; 120 days opening brief. (SC)20-42972




12/03/2020Transcript RequestFiled Appellants' Certificate of No Transcript Request. (SC)20-43905




12/11/2020Docketing StatementFiled Appellants' Civil Docketing Statement. (SC)20-45114




02/19/2021Notice/IncomingFiled Appellants' Notice of Change of Address for Law Firm. (SC)21-05008




02/22/2021Notice/IncomingFiled Notice of Appearance (Heidi Parry Stern, Solicitor General represents respondents). (SC)21-05235




03/15/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Opening Brief and Appendix due:  April 8, 2021.  (SC)21-07448




04/08/2021BriefFiled Appellants' Opening Brief. (SC)21-10136




04/08/2021AppendixFiled Appellants' Joint Appendix. Vol. 1. (SC)21-10142




05/06/2021Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondents' answering brief due: May 24, 2021. (SC)21-12999




05/21/2021MotionFiled Respondents' Motion to Extend Time to File Answering Brief. (SC)21-14635




05/28/2021Order/ProceduralFiled Order Denying Motion.  Respondents shall have 7 days from the date of this order to file and serve the answering brief.  (SC)21-15420




06/04/2021BriefFiled Respondents' Answering Brief. (SC)21-16143




06/29/2021Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  July 20, 2021.  (SC)21-18670




07/20/2021BriefFiled Appellants' Reply Brief. (SC)21-20845




07/20/2021Case Status UpdateBriefing Completed/To Screening. (SC)


10/13/2021Order/ProceduralFiled Order Scheduling Oral Argument.  Oral argument is scheduled for December 6, 2021, at 3:00 p.m. in Las Vegas.  Argument shall be limited to 40 minutes.  (SC)21-29464




11/01/2021Notice/IncomingFiled Appellant's Notice of Appearance Identifying Attorney to Appear at Oral Argument. (SC)21-31322




11/12/2021Notice/IncomingFiled Respondents' Notice Identifying Attorney to Appear at Oral Argument. (SC)21-32483




11/24/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-33771




12/06/2021Notice/IncomingFiled Notice from KSNV News 3 Seeking to Photograph and Record Proceedings. (SC)21-34697




12/06/2021Order/ProceduralFiled Order Granting Motion. Granting Media Request. Matthew Seeman of KSNV News 3 Las Vegas is designated as pool coordinator.  Oral Argument held December 6, 2021 at 3:00 p.m. (SC)21-34700




12/06/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Court En Banc. (SC).


05/26/2022Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before the Court En Banc. Author: Hardesty, J. Majority: Parraguirre/Hardesty/Stiglich/Silver/Pickering/Herndon. Cadish, J. dissenting. 138 Nev. Adv. Opn. No. 36. En Banc. (SC).22-16708




06/01/2022Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)22-17327




06/20/2022RemittiturIssued Remittitur. (SC)22-19366




06/20/2022Case Status UpdateRemittitur Issued/Case Closed. (SC)


07/14/2022RemittiturFiled Remittitur. Received by County Clerk on June 22, 2022. (SC)22-19366





Combined Case View